Citation Nr: 1136749	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  02-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Mark R. Lippman, Attorney at Law


INTRODUCTION

The appellant served on active duty from June 1974 to July 1976.

This matter came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (the Board) from a July 2002 rating decision of the Waco, Texas, Regional Office (RO) that, among other things, denied service connection of a psychiatric disorder, characterized as schizophrenia, paranoid type, schizophreniform disorder, bipolar disorder, and dependent personality.

The Board remanded this case for additional development in March 2008.  

In September 2009 and August 2010, the undersigned Veteran's Law Judge denied a motion to advance the case on the docket.  It was noted that the appellant did not meet the age requirement (75 years), had not demonstrated more than general financial hardship, and that there was insufficient supporting medical evidence to show an illness so serious or grave in nature that advancement was warranted.  It was further advised that there was no evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.

By decision in September 2010, the Board denied entitlement to service connection for a psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2011, the Court vacated the decision and remanded the matter to the Board for development consistent with an April 2011 Joint Motion for Remand.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran is incarcerated.  In October 2009, he requested a hearing before the Board in Washington, DC.  However, of record is documentation dated in July 2008 noting that there had been correspondence with the incarcerating agency advising that he had recently assaulted a prison officer.  The Veteran was identified as a security risk.  As such, transportation outside the facility was denied. See VA e-mail dated July 29, 2008.  The Board's September 2010 decision determined that a hearing was not feasible under the circumstances.  

The April 2011 Joint Motion for Remand found that a remand was warranted because the Board did not adequately address the appellant's request for a VA hearing.  It was pointed out that not only was Veteran not scheduled for a hearing, but that letters sent to him in May and June 2010 were insufficient to inform him of alternatives to an in-person hearing, and that the language was confusing.  As such, the Parties to the Joint Motion agreed that the May and June 2010 letters were inadequate to fulfill VA's duty to respond to the appellant's hearing request.  It was also determined that the Board did not adequately explain why a hearing was not warranted, or discuss whether VA could provide the Veteran with an informal or electronic hearing.  In this regard, it was found that the Board's reasons or bases for its determination that VA could not hold a hearing were inadequate.  Under the circumstances, the Board finds that further development is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask if he still desires a hearing.  Allow a reasonable time for a response.  If he responds affirmatively, advise the appellant of alternatives to an in-person hearing.  Ask the appellant if he would like to postpone consideration of his case until a hearing is feasible, and ascertain and advise him of whether VA is able to provide him with an informal or electronic hearing.  Schedule the Veteran for a hearing as indicated in light of the above.

2.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


